Citation Nr: 1046986	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
myofascitis and chronic strain of the low back.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.

3.  Entitlement to service connection for psychiatric disability, 
claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to October 
2005.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The claim for service connection for depression and anxiety has 
been recharacterized by the Board as indicated on the title page 
of this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of a report of VA examination conducted in February 
2010, it appears that the examiner did not have the claims file 
available for review for the purpose of evaluating the Veteran's 
service-connected allergic rhinitis and low back disability.   
Numerous aspects of past treatment and examination that would be 
relevant to the history, nature, etiology, and severity of the 
disabilities at issue were not discussed, and as a result, the 
examination report is not adequate for rating purposes.  Several 
of the relevant treatment records are detailed in the action 
paragraphs below.  The case must be returned for completion of an 
examination that is adequate for rating purposes.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, although a report of a for-fee VA examination 
conducted in December 2005 indicates that the Veteran had no more 
than a primary alcohol abuse disorder and anxiety induced by the 
alcohol abuse disorder, an extensive July 2008 report of a VA 
mental health intake appointment paints a very different picture, 
including that the Veteran had an adjustment disorder with mixed 
anxiety and depressed mood during active service, which may have 
resolved, but that her ongoing psychiatric medication may be 
making difficult to diagnose a possible underlying major 
depressive disorder, dysthymic disorder, or generalized anxiety 
disorder.  Consequently, a new VA examination and opinion as to 
whether the Veteran has current a psychiatric disability that 
began during service or is related to any incident of service is 
required.  See 38 C.F.R. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

At the February 2010 VA upper respiratory examination, the for-
fee examiner found sinusitis upon examination but was denied a 
request for X-rays of the Veteran's sinuses for the purpose of 
evaluating the nature and severity of service-connected allergic 
rhinitis and any residual or secondary sinusitis.  The matter was 
raised at page three of the report of the February 2010 for-fee 
VA examination, which states in part, "The evidence of sinusitis 
on exam lead to a denied request for sinus X-rays.  Sinusitis, if 
present, would be secondary to the allergic rhinitis."  The 
report of examination is inadequate since all tests and studies 
deemed necessary by the examiner were not conducted.  See 38 
C.F.R. § 4.2.  Further, if the RO/AMC seeks, in its discretion, 
to construe the matter of whether service connection is warranted 
for sinusitis as a separate claim, rather than as part and parcel 
of evaluation of the severity of service-connected allergic 
rhinitis, the conditions are sufficiently closely related as to 
render the matters inextricably intertwined, so that both matters 
should be adjudicated by the Agency of Original Jurisdiction 
prior to final appellate consideration.  See Tyrues v. Shinseki, 
23 Vet. App. 166 (2009) (if matter on appeal is inextricably 
intertwined with an issue or claim still pending before VA, for 
reasons of judicial economy or on prudential grounds, remand is 
appropriate for further adjudication with other 'inextricably 
intertwined' matters to be adjudicated below). 

Also, as detailed in the action paragraphs below, the record 
indicates that the Veteran received private medical treatment in 
2006, prior to beginning to receive VA treatment in approximately 
September 2006, and that the Veteran may have been seen for 
private for-fee ENT treatment or surgery in 2008.  This treatment 
or surgery may have been authorized through VA, at a time 
subsequent to June or August 2008, for the purpose of addressing 
a synechia of the left nostril, as recommended by VA physicians 
(see VA treatment records dated June 6, 2008, June 26, 2008, and 
August 4, 2008).  Any such private records of treatment, as well 
as any additional relevant VA or private records of treatment, 
should be sought in connection with adjudication of the claims on 
appeal.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1-
3).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated her for low back, upper respiratory, or 
psychiatric disability during the period from 
October 2005 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should seek to obtain 
any records that have not previously been 
associated with the claims file from each 
health care provider the Veteran identifies.  

(b) The records sought must include (1) 
records of treatment at Suburban Family 
Practice in the year 2006 (see letters from 
this practice dated June 2006 and July 2006), 
(2) any records of private for-fee treatment 
and surgery, authorized through VA, of the 
Veteran's service-connected allergic 
rhinitis, to include for the purpose of 
addressing a left synechia (see VA treatment 
records dated June 6, 2008, June 26, 2008, 
and August 4, 2008), and (3) relevant records 
of treatment at VA from May 2010 forward.

(c) The Veteran should also be advised that 
with respect to private medical evidence she 
may alternatively obtain the records on her 
own and submit them to the RO/AMC.

2.  Once all available medical records have 
been received, schedule the Veteran for a VA 
examination to determine whether since the time 
of her discharge from service she has 
experienced a psychiatric disability that began 
during service or is related to any incident of 
service.

(a) The RO/AMC must send the claims file to 
the examiner for review, and the clinician 
must indicate that the claims file was 
reviewed.  

(b) The records reviewed must include the 
service treatment records, a QTC for-fee VA 
examination in December 2005, and a July 2008 
four-page VA mental health clinic intake 
note.
 
(c) The examiner must set forth a diagnosis 
for each psychiatric disability present at 
any time from October 2005 forward, as 
ascertained upon review of the claims file, 
taking a history from the Veteran, and 
examination of the Veteran.

(d) The examiner must detail each 
psychiatric medication the Veteran currently 
receives (to include whether she is still 
prescribed Celexa, as she was in June 2008), 
the psychiatric disorder for which the 
medication is prescribed, and whether that 
psychiatric disorder began during active 
service, was present during service, or is 
related to any incident of service.

(e) For each psychiatric disorder 
diagnosed as having been present at any 
time from October 2005, the examiner 
must provide an opinion as to whether 
it is at least as likely as not 
(whether there is a 50 percent or 
greater probability) that the disorder 
began during active service, was 
present during active service, or is 
related to any incident of active 
service.

(f) The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Once all available medical records have 
been received, schedule the Veteran for VA 
examination to determine the nature and 
severity of her service-connected allergic 
rhinitis.

(a) The RO/AMC must send the claims file to 
the examiner for review, and the clinician 
must indicate that the claims file was 
reviewed, to include relevant records of 
treatment and examination for allergic 
rhinitis from October 2005 through the 
present.

(b) The examiner must indicate whether 
the Veteran has sinusitis that is part 
and parcel of, or that is caused or 
aggravated by, her service-connected 
allergic rhinitis.  (See page 3 of report 
of VA examination in February 2010, stating 
in part, "The evidence of sinusitis on exam 
lead to a denied request for sinus X-rays.  
Sinusitis, if present, would be secondary to 
the allergic rhinitis.")

(c) All indicated diagnostic tests and 
studies, to include X-rays or other 
diagnostic study of the sinuses, must be 
performed. 

(d) The examiner must address whether 
the Veteran has a synechia of the left 
nostril (see, for example, VA treatment 
records dated June 6, 2008, June 26, 
2008, and August 4, 2008) and if so the 
functional impact of the synechia upon 
the Veteran's upper respiratory system.

(e) The examiner must further indicate the 
nature and extent of any nasal 
obstruction and whether any polyps are 
present, and the impact on the Veteran's 
occupational functioning and daily 
activities.

4.  Once all available medical records have 
been received, schedule the Veteran for VA 
examination to determine the nature and 
severity of her service-connected myofascitis 
and chronic strain of the low back.

(a) The RO/AMC must send the claims file to 
the examiner for review, and the clinician 
must indicate that the claims file was 
reviewed.  

(b) The records reviewed must include an 
October 2006 VA treatment record indicating 
that the Veteran had shooting pain to the 
right foot usually at the end of the day, 
diagnosed as right sciatica, as evidenced by 
deep tendon reflexes that were diminished at 
the patella on the right but otherwise equal 
and symmetrical; a report of an October 2006 
VA MRI of the lumbar spine including an 
impression of degenerative changes in the 
L5/S1 disc and a mildly bulging annulus at 
the L4/5 level; a September 2008 VA treatment 
report indicating that the Veteran reported 
pain radiating to the left leg; a September 
2008 VA treatment report indicating a 
diagnosis of right sciatica; a September 2008 
VA treatment report indicating decreased 
range of motion of the of the lumbosacral 
spine on extension on rotation and a tender 
point left of the SI; and an October 2008 VA 
report of X-ray including an impression of 
slight scoliosis and muscle spasm. 

(c) The examiner must perform full range of 
motion studies of the thoracolumbar spine and 
comment on the functional limitations caused 
by pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  To the 
extent practical, any additional functional 
limitation should be expressed as limitation 
of motion in degrees.

(d) The examiner must indicate whether a 
diagnosis of degenerative disc disease of 
the spine is appropriate and the extent of 
any neurological disability, such as 
sciatica, present as a result of any such 
neurological disability.

(e) The examiner must further indicate the 
impact of the Veteran's low back disability 
on her occupational functioning and 
daily activities.

5.  If the Veteran is found at VA examination 
or in VA treatment notes to have sinusitis, 
and this condition is found to be separate 
from her service-connected allergic rhinitis, 
the RO/AMC must adjudicate the issue of 
entitlement to service connection for 
sinusitis and provide the Veteran her 
appellate rights with respect to this issue.  

Alternatively, if the Veteran is found to have 
sinusitis that is part and parcel of her 
allergic rhinitis, this must be considered as 
part and parcel of the rating assigned in her 
appealed claim for a higher initial rating for 
service-connected allergic rhinitis, as 
referenced directly below.

6.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
she is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).						





________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

